      Case 4:19-cv-04683 Document 32 Filed on 06/26/20 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               June 26, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

BILLY TROY DERAMUS,                             §
                                                §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-4683
                                                §
SHAPIRO SCHWARTZ LLP and                        §
NATIONSTAR MORTGAGE LLC,                        §
                                                §
                      Defendants.               §

         ORDER ADOPTING THE MEMORANDA AND RECOMMENDATIONS
                AND DISMISSING THE CASE WITH PREJUDICE

        Based on a de novo review of the two memoranda and recommendations issued on June 2,

2020, by United States Magistrate Judge Christina A. Bryan, (Docket Entry Nos. 30, 31), this court

adopts them as this court’s own memoranda and opinions. The plaintiff, Billy Troy Deramus, did

not object to the memoranda and recommendations.

        Deramus’s motion to supplement the complaint with a signature page, (Docket Entry No.

4), is granted.

        Nationstar Mortgage LLC’s motion to dismiss, (Docket Entry No. 9), is granted, and

Deramus’s motion to strike that filing, (Docket Entry No. 23), is denied. Shapiro Schwartz LLP’s

motion for judgment on the pleadings, (Docket Entry No. 29), to which Deramus did not respond,

is granted. The court finds and concludes that Deramus failed to state a claim upon which relief

can be granted, and that amendment would be futile.

        Most of the statutes Deramus sued under do not create a private cause of action. (See

Docket Entry No. 30 at 3–5; Docket Entry No. 31 at 3–4). His remaining claims, under the Fair

Housing Act, 42 U.S.C. § 3613, and the Real Estate Settlement Procedures Act, 12 U.S.C. §§
      Case 4:19-cv-04683 Document 32 Filed on 06/26/20 in TXSD Page 2 of 2



2601, et seq., are time-barred. (See Docket Entry No. 30 at 6–7; Docket Entry No. 31 at 5–6).1

Deramus also failed to include plausible factual allegations supporting his claims.

       The case is dismissed with prejudice.

               SIGNED on June 26, 2020, at Houston, Texas.


                                                              _______________________________
                                                                       Lee H. Rosenthal
                                                                Chief United States District Judge




       1
         In his December 2019 Notice, (Docket Entry No. 6), Deramus appeared to attempt to bring another
party, Dieu Truong, into the case. This effort is moot in light of the dismissal.
                                                       2
